Citation Nr: 1636288	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-36 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1983 to April 1985.  He served honorably in the U.S. Army as an infantryman.  He died on October [redacted], 2010.  The Appellant is the Veteran's legally recognized surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Pension Center in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Appellant's claim must be remanded for further development to ensure that it is afforded every consideration. 

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for disability and indemnity compensation (DIC) benefits for the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  To establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the Veteran's death.  38 C.F.R. § 3.312.  

Here, the Veteran's death certificate lists the immediate cause of death as ischemic cardiomyopathy, renal failure in dialysis, arterial hypertension, and diabetes mellitus.  The death certificate also lists other conditions that contributed to the Veteran's death as hyperlipidemia and peripheral vascular failure.  During the Veteran's lifetime, he was service connected for a conversion disorder and pseudoseizures, to include loss of concentration, sleep disturbance, and irritability.   On remand, additional records and a VA medical opinion must be obtained, as set forth below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain all medical records associated with the Veteran's placement on the Temporary Disability Retired List (TDRL) from April 9, 1985 to April 8, 1990, to include record(s) of an evaluation conducted in 1986 at Eisenhower Army Medical Center. 

2.  Request from the Social Security Administration (SSA) complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  See VA examination report, dated March 6, 2007, page 2.  

3.  After the above development has been completed, arrange for an appropriate VA examiner to review the Veteran's file.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  

The examiner should provide opinions on the following:

(a)  Whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's hypertension and ischemic heart disease had their clinical onset during active service or are related to any incident of service?  

In providing this opinion, the examiner must consider the following elevated in-service blood pressure readings and other findings:  140/84 on March 10, 1984; 130/84 on March 13, 1984; 154/70 on March 24, 1984; 140/100 on April 2, 1984; 140/96 and 140/90 on October 3, 1984, with complaints of chest pain and shortness of breath, with a finding of sinus tachycardia and non-specific ST and T wave changes on EKG; consecutive readings of 140/90, 124/86, 150/80, 140/80, 140/96, and 144/78 recorded on October 4, 5, 6, 7, and 8, 1984); 154/86 on October 22, 1984; 132/92 and 140/90 on November 6, 1984; and the Veteran's reported history of high blood pressure on a Dental Health Questionnaire dated February 29, 1985.

(b)  Whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's service-connected conversion disorder and pseudoseizures, to include loss of concentration, sleep disturbance, and irritability, and/or any medication taken to treat this disorder, caused his ischemic heart disease, renal failure, hypertension, diabetes mellitus, and/or peripheral vascular failure?

(c)  Whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's service-connected conversion disorder and pseudoseizures, to include loss of concentration, sleep disturbance, and irritability, and/or any medication taken to treat this disorder, aggravated (i.e., permanently worsened) his ischemic heart disease, renal failure, hypertension, diabetes mellitus, and/or peripheral vascular failure?

(d)  Whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's service-connected conversion disorder and pseudoseizures, to include loss of concentration, sleep disturbance, and irritability, caused or contributed to cause his death?

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Then, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

